Citation Nr: 1735582	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014 and June 2016 this matter was remanded for additional development.


FINDING OF FACT

During service the Veteran was seen for complaints of back pain, that resolved prior to his discharge from service; a chronic low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the currently diagnosed intervertebral disc syndrome, and degenerative disc disease are not shown to be etiologically related to the Veteran's service/complaints therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the October 2012 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate this claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all postservice (private and VA) treatment records he identified.  The Veteran was afforded VA examinations (and/or medical opinions were secured) in July 2009, September 2012, June 2014, and July 2016.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

A May 1969 service treatment record (STR) notes low back pain that had been present off and on for four to five years.  A June 1969 orthopedic clinic note indicates that the Veteran was seen for evaluation of chronic back pain.  He indicated that his back trouble began in high school when he was injured playing basketball; but he was not hospitalized for injury and had done well until 3 months prior.  No radiation or numbness was found.  The impression was a mild back strain.  A June 1969 STR notes that the Veteran was seen for his thoracic and lumbar back strain and treated with hot packs.  In a September 1970 report of medical history for separation he replied "yes" to having back trouble and is described as "occasional low back pain since 1969, treated by military physician" in the physician's summary.  A September 1970 report of medical examination for separation notes a normal clinical evaluation including spine.  The physician's notes include the same "occasional low back pain since 1969" statement as seen in the report of medical history. 

A November 2002 lumbar spine MRI report notes some loss of disc signal intensity involving L4-L5 consistent with disc desiccation.  Additional findings include a broad based disc bulge with left lateral disc herniation and bilateral facet and ligamentum flavum hypertrophy causing moderate encroachment of the left neural foramen.  The impression was lower lumbar degenerative changes with moderate left neural foramen stenosis at L4-L5 and right iliac crest bone island.

On July 2009 VA examination the examiner noted that the Veteran's STRs were reviewed, including an the report of an orthopedic clinic evaluation when reference was made to a basketball injury that predated service.  The diagnosis was chronic intermittent lumbosacral muscle strain.  The examiner concluded that the current low back disability is less likely than not related to the Veteran's low back strain in service, explaining that the muscle spasm noted in service would not have persisted for 40 years, but instead additional factors such as recurrent sports related activities are the more likely cause of the Veteran's current disability.
An October 2011 X-ray the lumbar spine found considerable narrowing of the L4-L5 disc space with a vacuum disc at the same level.  The impression was degenerative disc disease at the L4-L5 level.

A November 2012 physical therapy note includes complaints of low back pain (alleged for 40 years following injury in service).  The Veteran described pain as localized to the center of the low back and radiating to the left hip with pain with lifting or prolonged standing.  The October 2011 X-ray report was reviewed and he was referred to physical therapy for gentle stretching, lower extremity strengthening, core stabilization exercises and postural exercises.

On September 2012 VA medical opinion the examiner concluded that any condition pre-existing service was not aggravated in the course of service.  

On June 2014 VA examination the examiner noted the diagnosis of lumbosacral strain in 1969.  The examiner opined that it was not likely that the Veteran's chronic low back pain was due to any event that occurred in service.  The examiner explained that the Veteran was "documented to have had episodes of strain that preceded his military service."

On July 2016 VA examination the diagnoses were lumbosacral strain (1969), intervertebral disc syndrome (2002), and degenerative disc disease (2002).  The Veteran denied receiving any treatment or evaluation for his back from the time of his separation from service until 2002.  He indicated that his postservice employment included package handler in the post office, valet parking, security guard in a bus station, stocking a small market, police officer, maintenance in a day care, and driving and floor man in a cleaning company.  The Veteran's symptoms were described as intermittent low back pain which he relieved by stretching.  The examiner concluded that the evidence did not show that the Veteran's low back disability pre-existed service by clear and convincing evidence.  The examiner further opined that it was less likely than not that the Veteran's claimed back conditions were incurred in or caused by a low back injury in service.  The examiner explained (upon review of the clinical evidence in service and review of medical literature) that the Veteran's normal straight leg test therein indicated that there was no evidence of herniated disc during service.  The examiner also referred to the lack of complaints or findings of back pain from service until 2002.  Regarding the diagnosis of degenerative disc disease the examiner identified a more likely etiology based on medical literature and review of the record, i.e., natural, age related changes.  The examiner noted the Veteran's ability to maintain multiple occupations following service until his treatment for a low back disability until 2002 [weighed against a nexus between current back disability and service].

At the outset, the Board notes that a low back disability was not noted on induction and that the presumption of soundness on entry in service with respect to back disability has not been rebutted.  It is not in dispute that the Veteran now has intervertebral disc syndrome and degenerative disc disease (DDD).  Nor is it in dispute that during service he was seen on a recurring basis for complaints of back pain.  What remains necessary to substantiate his claim is competent evidence that the current low back disabilities are etiologically related to his active service.

While the Veteran was seen on repeat occasions in service for complaints of back pain, these complaints were acute, and resolved.  A chronic low back disability was not manifested in service, the Veteran's spine was normal on separation examination clinical evaluation.  Accordingly, service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  As arthritis of the spine was not manifested in service or for many years thereafter, service connection for low back arthritis on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  While service connection for the arthritis may be shown by continuity of symptomatology postservice, such continuity is not shown.  Arthritis was not clinically documented until decades after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Veteran's recent recollection of a 40+ year (since service) history of back pain is too tenuous to  establish continuity of symptoms; it is obviously self-serving, and inconsistent with his occupational history which included physically demanding occupations.

What remains for consideration is whether the Veteran's currently diagnosed back disabilities may otherwise be linked etiologically to his service complaints therein.  That is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no competent (medical) evidence in the record that  suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current low back disabilities.  The only medical evidence in the record that directly addresses the matter of a nexus between the current back disabilities and his service/complaints therein is in the opinions offered on VA examinations, all against the Veteran's claim (indicating that the current disabilities are unrelated to service.)  Of these the Board finds most probative the opinion of the July 2016 VA examiner.  That examiner's conclusion that it is less likely than not that the Veteran's back conditions were incurred in or were caused by a low back injury during service reflects familiarity with the record and cites to medical literature.  The examiner also cited to clinical data, indicating that a normal straight leg raising test in service was clinical evidence against a finding that disc herniation (one of the Veteran's current back diagnoses) was present in service.  The examiner also addressed the degenerative changes pathology, citing to medical literature indicating that most degenerative disease is the result of age related changes.  The Board finds the opinion probative evidence in this matter and in the absence of competent evidence to the contrary, persuasive.  The Veteran's own opinion relating his back disability to service is not competent (and probative) evidence in the matter.  He is a lay person, and lacks the expertise to opine on what is a medical question.

In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim.   Accordingly, the appeal in this matter must be denied.







ORDER

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


